ATTORNEYS FOR APPELLANT                                ATTORNEYS FOR APPELLEE
Mark W. Rutherford                                     Gregory F. Zoeller
Stephen R. Donham                                      Attorney General of Indiana
Indianapolis, Indiana
                                                       Ellen H. Meilaender
                                                       Deputy Attorney General
                                                       Indianapolis, Indiana



                                             In the
                         Indiana Supreme Court                                       Oct 07 2015, 10:46 am



                                      No. 49S02-1505-CR-288

AADIL ASHFAQUE,
                                                               Appellant (Defendant below),

                                                  v.

STATE OF INDIANA,
                                                               Appellee (Plaintiff below).


              Appeal from the Marion Superior Court, No. 49G14-1305-FD-29521
                              The Honorable Jose Salinas, Judge


      On Petition to Transfer from the Indiana Court of Appeals, No. 49A02-1404-CR-286


                                          October 7, 2015
Massa, Justice.

       Aadil Ashfaque appeals the trial court’s denial of his motion to dismiss charges of dealing
in and possession of a synthetic drug, namely XLR11 [(1-(5-fluoropentyl)indol-3-yl)-(2,2,3,3-
tetramethylcyclopropyl)methanone]. For the reasons set forth in our companion decision of
Tiplick v. State, also issued today, we find no constitutional or statutory infirmity to these charges,
but nevertheless dismiss them due to the inadequacy of the charging information, and remand to
the trial court for all other proceedings consistent with that opinion.

Rush, C.J., and Dickson, Rucker, and David, JJ., concur.